Citation Nr: 1512654	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-11 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by residuals of vaccinations which are analogous to Gulf War Syndrome.  

2. Entitlement to service connection for a disability manifested by residuals of vaccinations analogous to Gulf War Syndrome.  

3. Whether new and material evidence was received to reopen a claim of entitlement to service connection for chronic fatigue syndrome.  

4. Entitlement to service connection for chronic fatigue syndrome.  

5. Entitlement to service connection for fibromyalgia.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During April 2014 Board hearing the Veteran submitted additional evidence along with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).    

The Veteran's claim for Gulf War Syndrome was previously characterized as a claim to reopen service connection for Gulf War Syndrome.  However, the evidence does not show nor does the Veteran contend that he served in the Persian Gulf.  Instead he filed a claim for service connection for a disability analogous to Gulf War Syndrome that resulted from multiple vaccinations that he received in service.  Thus this issue has been recharacterized as reflected on the title page.  

In a February 2014 the Veteran's spouse stated that in 2008 the Veteran had a staph infection from a surgical procedure done at a VA Medical Center causing his fibromyalgia to become acute.  The issue of entitlement to 38 U.S.C.A. § 1151 benefits is not intertwined with the issue of service connection for fibromyalgia currently on appeal.  Although the ultimate benefit sought is essentially the same, the factual and legal determination involved is entirely different.  It is unclear whether the Veteran with his spouse's assistance was attempting to raise a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a staph infection to include fibromyalgia and Board hereby refers this matter to the AOJ for appropriate action.  

Further, on the April 2013 Form 9 Appeal and during the April 2014 Board hearing the Veteran raised the issue of service connection for a psychiatric disorder, claimed as depression and anxiety, to include as secondary to a service-connected disability.  This issue has not been adjudicated by the AOJ and the Board hereby refers it to the AOJ for appropriate action, noting that the RO in the September 2009 rating decision denied the issue of service connection for depression.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The April 2014 Board hearing transcript and VA treatment records from 1992 to 2013 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of service connection for fibromyalgia, and the underlying issues of service connection for chronic fatigue syndrome, and a disability manifested by residuals of vaccinations analogous to Gulf War Syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1. In an unappealed September 2009 rating decision, the RO denied service connection for chronic fatigue syndrome and a systemic disorder resulting in residuals similar to Gulf War Syndrome.  

2. The additional evidence presented since the September 2009 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for chronic fatigue syndrome and a disability manifested by residuals of vaccinations which are analogous to Gulf War Syndrome affecting multiple bodily systems to include gastrointestinal complications, skin conditions, respiratory problems, headaches, and musculoskeletal stiffness and pain.  



CONCLUSIONS OF LAW

1. The September 2009 rating decision that denied the claims of entitlement to service connection for chronic fatigue syndrome and a systemic disorder resulting in residuals similar to Gulf War Syndrome is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been submitted since the previous denial of service connection for chronic fatigue syndrome and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. New and material evidence has been submitted since the previous denial of service connection for residuals similar to Gulf War Syndrome and the claim of service connection for a disability manifested by residuals of vaccinations analogous to Gulf War Syndrome affecting multiple bodily systems to include gastrointestinal complications, skin conditions, respiratory problems, headaches, and musculoskeletal stiffness and pain, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determination to reopen the claims of service connection for chronic fatigue syndrome and a disability analogous to Gulf War Syndrome, the only issues resolved herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Claims to Reopen

In a September 2009 rating decision, the RO denied the Veteran's claim for residuals of inservice immunizations similar to Gulf War Syndrome along with the specific conditions the Veteran claimed were secondary to the immunizations to include fungal infections, warts, acne, chronic bronchitis, pneumonia, acid reflux, allergies, and sleep apnea.  Service connection was also denied for some of these disabilities as well as the claim for left lower joint pain on bases separate from the denial of service connection for residuals analogous to Gulf War Syndrome.  Further, the RO denied to reopen the claim of service connection for tension headaches (also claimed as migraines) on a basis unrelated to the inservice vaccinations.  A separate theory of entitlement (as opposed to a separate diagnosis) is not a "new" claim, and must be addressed as part of the current claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1349 (2005).  Thus, while the Veteran's claims of service connection for left lower joint pain and headaches previously were denied on bases solely separate from his service connection claim for residuals analogous to Gulf War Syndrome, they must be considered in the context to reopen the Veteran's claim of service connection for residuals analogous to Gulf War Syndrome.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection for residuals similar to Gulf War Syndrome due to inservice immunizations was denied in a September 2009 rating decision on the basis that the medical evidence of record failed to show that the disability had been clinically diagnosed.  The RO further determined that service treatment records did not show a chronic condition was associated with the immunizations that the Veteran received during service per the VA regulations.  In denying this issue, the RO noted that the Veteran claimed the following conditions were secondary the inservice immunizations: fungal infections, psoriasis, warts, acne, chronic viral infections, chronic bronchitis, frequent kidney stones, pneumonia, erectile disorder, impotency, acid reflux, allergies, sleep disorder, insomnia, and sleep apnea.  In the September 2009 rating decision the RO also denied service connection for chronic fatigue syndrome based on the determination that service treatment records did not document the condition, there was no medical evidence that the condition existed or that it could be linked to service or to a service-connected condition or aggravated by military service.  

The Veteran did not appeal the adverse determinations of the September 2009 decision, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received with one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).   The September 2009 rating decision therefore became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The evidence received since the September 2009 rating decision includes a private opinion dated in April 2014 rendered by the Veteran's personal physician.  The private doctor reviewed the Veteran's medical history and medical journal articles as well as case reports and concluded that it cannot be ruled out that the Veteran's chronic fatigue, migraine headaches, gastrointestinal dysfunction, recurring respiratory illnesses, groin rashes, and fibromyalgia are the result of multiple vaccines given to him by the Army during service in addition to other environmental and psychological factors.  This evidence raises a reasonable possibility of substantiating the claims of service connection for chronic fatigue syndrome and a disability manifested by residuals analogous to Gulf War Syndrome as it shows that the Veteran's chronic fatigue syndrome and a disability manifested by residuals analogous to Gulf War Syndrome may be related to the vaccines that he received in service.  In this regard, the Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Accordingly, the Board finds that new and material evidence has been presented to reopen the claims of service connection for chronic fatigue syndrome and a disability manifested by residuals of inservice vaccinations which are analogous to Gulf War Syndrome affecting multiple bodily systems to include gastrointestinal complications, skin conditions, respiratory problems, headaches, and musculoskeletal stiffness and pain.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.  




ORDER

As new and material evidence has been submitted to reopen the claim of service connection for chronic fatigue syndrome, the appeal to this extent is allowed subject to further action as discussed herein below.  

As new and material evidence has been submitted to reopen the claim of service connection for a disability manifested by residuals of vaccinations which are analogous to Gulf War Syndrome affecting multiple bodily systems to include gastrointestinal complications, skin conditions, respiratory problems, headaches, and musculoskeletal stiffness and pain, the appeal to this extent is allowed subject to further action as discussed herein below.  


REMAND

Service treatment records show that the Veteran received multiple vaccinations in service.  As discussed above, in April 2014 a private doctor suggested that a relationship could exist between the Veteran's problems with chronic fatigue, migraine headaches, gastrointestinal dysfunction, recurring respiratory illnesses, groin rashes, and fibromyalgia and the multiple vaccines given to him by the Army.  The Veteran also has submitted multiple treatises that indicate a relationship between receipt of various vaccines and chronic fatigue syndrome, a disability analogous to Gulf War Syndrome, and fibromyalgia.  Thus a VA examination is warranted as there is competent evidence of the disabilities, evidence suggesting that the disabilities may be related to the inservice vaccinations; and insufficient competent evidence of file to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

During the April 2014 Board hearing the Veteran testified that his list of vaccinations in service was incomplete.  He also stated that the list of inservice vaccinations he received from his Senator was partially redacted; however, this particular list does not appear in the file.  Thus an attempt should be made to secure a complete list of immunizations the Veteran received in service along with the list he obtained from his senator as well as any other outstanding records that are pertinent to the present appeal.  

In March 2009 the Veteran stated that he was unemployable due to an immune disorder and on VA examination in April 2011 the examiner indicated that the Veteran was unemployable in part due to his fibromyalgia.  As the service connection claims being remanded are inextricably intertwined with the issue of entitlement to TDIU, they must be adjudicated prior to the consideration of the TDIU issue. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) and any other appropriate federal repository of records to obtain any outstanding lists of immunizations that the Veteran received in service.  Ask the Veteran to provide a copy of the redacted list he received from his senator.  If necessary, with the Veteran's assistance obtain copies of any other pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.
   
2. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of chronic fatigue syndrome, fibromyalgia, and a disability manifested by residuals of vaccinations which are analogous to Gulf War Syndrome.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:
   
a.) Opine whether the Veteran has a disability manifested by symptoms that are analogous to Gulf War Syndrome that affect multiple bodily systems to include gastrointestinal complications, skin conditions, respiratory problems, headaches, and musculoskeletal stiffness and pain.  If the examiner determines that the Veteran has such a disability the examiner must identify the disability and should state whether it is demonstrated by symptoms that are separate from the Veteran's claimed chronic fatigue syndrome, fibromyalgia, and his service-connected disabilities to include right hip bursitis, residuals of right knee medial meniscus tear, psoriasis, lumbosacral pain syndrome, residuals of right ankle instability, and pruritus ani with a history of hemorrhoids.  The VA examiner is asked to consider that a private doctor in an opinion dated in September 2010 that was received in March 2011 opined that the Veteran's sciatic pain was much more likely due to myofascial pain syndrome or sacro-iliac joint irritation/subluxation.  

b.) The examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability analogous to Gulf War Syndrome was incurred as a result of the numerous vaccines that the Veteran was given in service.  

c.) The examiner must opine whether it is at least as likely as not (50 percent probability or more) that chronic fatigue syndrome and fibromyalgia were incurred as a result of the numerous vaccines that the Veteran was given in service.  

In rendering the opinions the examiner must consider the following:

1.) The Veteran did not serve in Southwest Asia. 

2.) During service the Veteran was given multiple vaccines.  On March 9, 1990 he was given vaccines for Tetanus-Diphtheria, MCG, AD, and PPD; on March 12, 1990 he was given vaccines for influenza, oral poliovirus vaccine, MR VAC, and small pox; on April 9, 1990 he was given a thyroid vaccine; on May 18, 1990 he was given a thyroid vaccine, and on November 15, 1990 he was given an influenza vaccine.  A private nurse in March 2014 noted that during service from January 1992 to June 1992 the Veteran complained of headaches.  The VA examiner also should consider any currently outstanding records that may be added to the file indicating additional vaccinations that the Veteran had in service.

3.) The April 2014 opinion from the private medical doctor who concluded that it cannot be ruled out that the Veteran's chronic fatigue, migraine headaches, gastrointestinal dysfunction, recurring respiratory illnesses, groin rashes, and fibromyalgia are the result of multiple vaccines given to him by the Army.

4.) Medical treatises that are of record indicating a relationship between receipt of various vaccines given to veterans who ended up not being deployed to the Persian Gulf and chronic fatigue syndrome, a disability analogous to Gulf War Syndrome, and fibromyalgia.  See, e.g., Gulf War Illness and the Health of Gulf War Veterans, Scientific Findings and Recommendations, Research Advisory Committee on Gulf War Veterans' Illnesses; Journal of Chronic Fatigue Syndrome 2003 - Gulf War Illnesses: Chemical, Biological and Radiological Exposures Resulting in Chronic Fatiguing Illnesses can be Identified and Treated; abstracts from the November 2006 Journal of Autoimmunity.

5. A letter dated in November 2008 from any army doctor to a Congresswoman stating preliminary findings suggest a relationship exists between adverse events and multiple vaccinations and that more research into the side effects is needed.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. After undertaking any further development deemed warranted, readjudicate the Veteran's claims of entitlement to service connection for chronic fatigue syndrome, fibromyalgia, a disability manifested by residuals analogous to Gulf War Syndrome, and TDIU.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


